                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JULIA ANN CALIPO,                              )
                                               )
               Plaintiff,                      )       Civil Action No. 19-14
                                               )
               v.                              )
                                               )
ERIE COUNTY OFFICE OF                          )       District Judge Susan Paradise Baxter
CHILDREN & YOUTH SERVICES,                     )       Magistrate Judge Richard A. Lanzillo
                                               )
               Defendant.                      )


                                  MEMORANDUM OPINION

       Plaintiff Julia Ann Calipo (“Plaintiff”), acting pro se, initiated this civil rights action by

filing a motion to proceed in forma pauperis on January 14, 2019. ECF No. 1. In her pleading,

styled a “Nunc Pro Tunc Allowance of Appeal,” Plaintiff seeks an appeal from an order entered

in the Erie County Court of Common Pleas terminating her parental rights to her minor child.

ECF No. 1-1 at 3-4, 9.

       On January 17, 2019, the undersigned issued a Report and Recommendation that this

action be dismissed as frivolous pursuant to 28 U.S.C. § 1915(e)(2) on three alternative grounds.

First, the Court determined that Plaintiff’s claims are barred by the Rooker-Feldman doctrine

because they challenge the outcome of a child custody proceeding in state court. See Great W.

Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3rd Cir. 2010) (noting that

federal courts are barred from exercising jurisdiction over suits “that are essentially appeals from

state-court judgments.”). Second, the Court observed that Plaintiff’s proposed complaint

contained an averment that she had an “ongoing appeal which addresses involuntary termination

of parental rights in state court.” Based on this averment, the Court held that Plaintiff’s claims



                                                   1
ran afoul of the United States Supreme Court’s decision in Younger v. Harris, 401 U.S. 37, 43-

44 (1971), which compels federal courts to abstain from exercising jurisdiction where the federal

adjudication would disrupt an ongoing state court proceeding. Finally, the Court held that

Plaintiff’s claims were barred by the sovereign immunity afforded to states and state agencies by

virtue of the Eleventh Amendment.

       Presently pending before the Court is a document styled a “Motion for allowance of

appeal, Motion for Reconsideration of dismissal.” ECF No. 4. Because Plaintiff characterizes

this filing as a motion for reconsideration, rather than an objection to the Report and

Recommendation, the motion was referred to the undersigned for consideration. See ECF No. 4.

       Although Plaintiff devotes the bulk of her motion to simply restating the claims in her

proposed complaint, one issue warrants closer attention. Plaintiff acknowledges that she

inadvertently misled the Court into believing that “an existing appeal was ongoing” because of

“a miswording” in her proposed complaint. Contrary to that initial representation, she now

clarifies that her appeals to both the Superior Court and the Pennsylvania Supreme Court have

each been rejected. ECF No. 4 ¶¶ 4-5. Based on these averments, the Court agrees that the

Younger abstention doctrine, which applies only to ongoing state court proceedings, no longer

applies. However, nothing in Plaintiff’s motion for reconsideration undermines the Court’s

recommendation that her claims are also barred by the Rooker-Feldman doctrine and Eleventh

Amendment immunity.

       In light of the foregoing, the Court will partially grant Plaintiff’s motion for

reconsideration and recommend to the District Court that the portion of the Report and

Recommendation addressing Plaintiff’s claims pursuant to Younger v. Harris be disregarded.

The remainder of the Report and Recommendation stands as written. It remains the



                                                  2
recommendation of the undersigned that this action be dismissed as frivolous pursuant to §

1915(e)(2).

       IT IS SO ORDERED.



                                                       /s/ Richard A. Lanzillo
                                                       RICHARD A. LANZILLO
                                                       United States Magistrate Judge


Dated: February 11, 2019




                                               3
